EX-28.g.1.i AMENDMENT TO CUSTODIAN SERVICES FEE LETTER This Amendment (the “Amendment”) is effective as of the 1st day of March, 2010 by and between BRIDGEWAY FUNDS, INC.(the “Fund”) and PFPC TRUST COMPANY (“PFPC Trust”). BACKGROUND: A. PFPC Trust and the Fund entered into a Custodian Services Fee Letter effective as of June 1, 2006 (the “Fee Letter”) relating to PFPC Trust’s provision of custodian services under the terms of the Custodian Services Agreement between the Fund and PFPC Trust dated as of June 1, 2006. B. The Fund and PFPC Trust desire to amend the Fee Letter as set forth herein. C. This Background section is incorporated by reference into and made a part of this Amendment. TERMS: The parties hereby agree that: 1.
